The opinion of the court was delivered by
Redfield, J.
This is a petition for a writ of certiorari. Its purpose is to bring the record of the County Court into this court for examination. The record being certified into this court, two errors are claimed, and pressed upon our consideration.
I. The petition of Miriam Weeks was served on the town of Peacham less than thirty days before the term of the County Court to which it was made returnable. The motion to dismiss said petition for this cause was seasonably filed, and overruled by the County Court. We think this was error. The provision of Gen. Sts. c. 33, s. 19, that “ every writ issued against any town, county,” &c., “ shall be served at least thirty days before the session of the court to which it is made returnable,” is quite comprehensive, and embraces every species of process returnable to the County or Supreme Court.
II. Lewis Weeks moved into Peacham in January, 1866, and was confined in the asylum at Brattleboro in September of the same year as an insane person, and has remained as an inmate of said asylum since that time. He has no settlement in the town *75of Peacham, unless the time of his confinement as an insane person °is to be computed as part of a continued residence in said town. Chapter 20, s. 40, of the Gen. Sts., provides that “ upon the trial of settlement cases, the time any person shall be a patient at any lunatic asylum, except inhabitants of the town in which such asylum is situated, shall not be computed as part of the time required by law to gain a legal settlement, but shall be deducted therefrom.” This statute is explicit and mandatory, and makes the.residence of Lewis Weeks in the town of Peacham of but a few months’ duration. Weeks, therefore, having no legal settlement in the town of Peacham, was not one of its paupers, and no duty was cast upon that town to support him as a patient in the asylum.
It is ordered that the writ issue; and the record being certified up, it is orderéd that the proceedings of the County Court be quashed.